  Case: 2:21-cv-02604-SDM-KAJ Doc #: 1-1 Filed: 05/19/21 Page: 1 of 4 PAGEID #: 4


jtECElVED
  m 19 2021                      IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                                                    DIVISION




         Pff                     '^\)ov\ IQArxac.
   (Enter Above the Name of the Plaintiff in this Action)
                                               '


                                 vs.
                                                                                                          '2 1 C V 2 6 0 4
   1^ WAe\n               ^gl            J                               t^vWoNA
   (Enter above the name of the Defenaant
                                Defentfj  in this Action)                                                Judge Mom'son
   If there are additional Defendants, please list them:

                                                                                              MAGiSTrWE JUDGE JOLSOM




                                                        COMPLAINT




   1.   Parties to the action:


        Plaintiff:    Place your name and address on the lines below. The address you give must be the address where
                      the court may contact you and mail documents to you. A telephone number is required.



                      Name - Full   Name Please - PRINT            \


                      Street Address
                                       Orr.Wgccj'          \
                                                                       ^D<"
                                                     nW
                      City, State and Zip Code


                      Telephone Number

        If there are additional Plaintiffs in this suit, a separate piece of paper should be attached immediately behind this
        page with their full names, addresses and telephone numbers. If there are no other Plaintiffs, continue with this
        form.
Case: 2:21-cv-02604-SDM-KAJ Doc #: 1-1 Filed: 05/19/21 Page: 2 of 4 PAGEID #: 5




    Defendani(s);

    Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
    form is invalid unless each Defendant appears with full address for proper service.

     1. (A )h iff.Wail
          Name - Full Name Please


          JW5         S                   i I nps
          Address: Street, City, State and Zip Cbtte
                                                                                            I oH—
     2.




     3.




     4.




     5.




     6.




          If there are additional Defendants, please list their names and addresses on a separate sheet of paper.


 II. Subject Matter Jurisdiction

     Check the box or boxes that describes your lawsuit:

          Title 28 U.S.C. § 1343(3)
              [A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
               right secured by federal law or the Constitution.]

     □    Title 28 U.S.C. § 1331
               [A lawsuit "arising under the Constitution, laws, or treaties of the United States."]

     □    Title28U.S.C.§ 1332(a)(1)
               [A lawsuit between citizens of different states where the matter in controversy exceeds $75,000.]

     □    Title        United States Code, Section
               [Other federal status giving the court subject matter jurisdiction.]




                                                            -2-
Case: 2:21-cv-02604-SDM-KAJ Doc #: 1-1 Filed: 05/19/21 Page: 3 of 4 PAGEID #: 6

III. Statement of Claim


    Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
    name of all persons involved, give dates and places.

    Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
    Attach extra sheets that deal with your statement claim immediately behind this piece of paper.


     offIf p.v              iP^(cU&.-gA

                                                                                               hcxtj.

    -Qd'T        K'S SoJq                                        ji      IV><^

    OCXJ^.CCdA nY^                                                    ^ roao,-^

    \Q \Kl\\1                              -CD^ ft

    \/iioWV/i IfVlr,                                           r.oy\f5V^ Vi iAr

   ^33                                            ^




                                                        -3-
Case: 2:21-cv-02604-SDM-KAJ Doc #: 1-1 Filed: 05/19/21 Page: 4 of 4 PAGEID #: 7

rV. Previous lawsuits:


    If you have been a Plaintiff in a lawsuit, for each lawsuit state the case number and caption.
    (Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doe).

    Case Number                                   Caption

                                                                      vs.



                                                                      vs.



                                                                      vs.




 V. Relief


    In this section please state(write) briefly exactly what you want the court to do for you. Make no legal
    argument, cite no case or statutes.

        C UU.v^ ihc                                          -fo n^cxkc SU./g

    coh                        (pol               Ao]rt\                                             ou-CKcitsr
                    g.                                                                  o




    J                                           cqiPA                                -foT -Vnrvi-C

    avtd                            ^ c^o -ho- iVNye-sW^                                             oo.
   •ikjs rAf\\v^ o




    I State under penalty of peijury that the foregoing is true and correct. Executed on

    this J^day of                                     ,20_3^.

    Siendture of Plaintiff




                                                         -4-
